Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Employment Agreement”) is effective as of
May 11, 2010 by and between Ames True Temper, Inc., a Delaware corporation (the
“Company”), and Daniel Yurovich (the “Executive”).
     WHEREAS, the Company and its subsidiaries are engaged in the business of
(i) manufacturing, marketing and distributing long-handled tools, wheelbarrows,
hose reels, striking tools, pruning implements, pots and planters, snow tools,
lawn carts, repair handles, garden hoses, and decorative accessories for the
lawn and garden, and (ii) conducting such other activities as are undertaken
from time to time by the Company and each of its Affiliates, as defined in
Section 9(f), as a result of future acquisitions, or otherwise; and
     WHEREAS, the Company desires to employ Executive, and Executive desires to
be employed by the Company, as Senior Vice President- Operations, in accordance
with the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and promises in this Employment Agreement, the parties agree as follows:
     1. Employment. The Company hereby agrees to employ Executive as Senior Vice
President - Operations, and Executive hereby agrees to accept such employment,
all in accordance with the terms and conditions of this Employment Agreement.
Executive hereby represents and warrants that neither Executive’s entry into
this Employment Agreement nor Executive’s performance of Executive’s obligations
hereunder will conflict with or result in a breach of the terms, conditions or
provisions of any other agreement or obligation of any nature to which Executive
is a party or by which Executive is bound, including, without limitation, any
development agreement, non-competition agreement or confidentiality agreement
entered into by Executive.
     2. Term of Employment and Automatic Renewal. The term of Executive’s
employment under this Employment Agreement will commence on the date of this
Employment Agreement and will continue until the first (1st) anniversary of the
date of this Employment Agreement (the “Initial Employment Period"). THE INITIAL
EMPLOYMENT PERIOD AND ANY RENEWAL EMPLOYMENT PERIOD (AS DEFINED HEREIN) SHALL
AUTOMATICALLY BE RENEWED AND EXTENDED ON THE SAME TERMS AND CONDITIONS CONTAINED
HEREIN FOR CONSECUTIVE ONE-YEAR PERIODS (EACH, A “RENEWAL EMPLOYMENT PERIOD”),
UNLESS NOT LATER THAN SIXTY (60) DAYS PRIOR TO THE END OF THE INITIAL EMPLOYMENT
PERIOD OR ANY RENEWAL EMPLOYMENT PERIOD, AS THE CASE MAY BE, EITHER PARTY SHALL
GIVE WRITTEN NOTICE TO THE OTHER PARTY OF ITS ELECTION TO TERMINATE THIS
EMPLOYMENT AGREEMENT. The Initial Employment Period and the Renewal Employment
Periods are hereinafter referred to as the “Employment Period.” For purposes of
this Employment Agreement, any notice of termination electing not to renew this
Employment Agreement pursuant to this Section 2 shall be deemed: (i) a
termination without Due Cause pursuant to Section 9(d) if such notice is
delivered by the Company; or (ii) a voluntary resignation without Good Reason
pursuant to Section 9(e) if such

 



--------------------------------------------------------------------------------



 



notice is delivered by Executive. Notwithstanding anything to the contrary
contained herein, the Employment Period is subject to termination pursuant to
Section 9 below.
     3. Position and Responsibilities. Executive shall report to and be subject
to the direction of the Chief Executive Officer. Executive shall perform and
discharge such duties and responsibilities for the Company as the Chief
Executive Officer may from time to time reasonably assign Executive. Executive
understands and acknowledges that such duties shall be subject to revision and
modification by the Chief Executive Officer and/or the Board of Directors (the
"Board”) of CHATT Holdings LLC (“CHATT”), as appropriate, upon reasonable notice
to Executive. During the Employment Period, Executive shall devote Executive’s
full business time, attention, skill and efforts to the faithful performance of
Executive’s duties herein, and shall perform the duties and carry out the
responsibilities assigned to Executive, to the best of Executive’s ability, in a
diligent, trustworthy and businesslike manner for the purpose of advancing the
Company. Executive acknowledges that Executive’s duties and responsibilities
will require Executive’s full-time business efforts and agrees that during the
Employment Period, Executive will not engage in any outside business activities
that conflict with the Executive’s obligations under this Employment Agreement.
     4. Compensation.
          (a) Base Salary. During the Employment Period, the Company shall pay
to Executive a minimum base salary at the rate of $216,315 per year (the “Base
Salary”), less applicable tax withholding, subject to increase from time to
time, solely at the Company’s discretion, payable at the Company’s regular
employee payroll intervals. Executive’s performance shall be reviewed annually
and the Base Salary may be increased, effective January 1 of each year, at the
Company’s sole discretion.
(b) Bonus. The Executive shall be eligible to receive an annual bonus for each
year during the Employment Period. The target annual bonus is 50% of the
Executive’s Base Salary, and he is eligible to receive up to a maximum of 86.7%
of his Base Salary. Two thirds (2/3) of the annual bonus will be based on the
Company’s achievement of annual EBITDA and cash flow targets approved by the
Board of CHATT (or a committee thereof) and one third (1/3) will be based on
individual performance objectives approved by the Chief Executive Officer or the
Board of CHATT. The parties agree that with respect to Executive’s bonus for the
fiscal year ending October 2, 2010 (“Fiscal 2010”), the Employment Period will
be deemed to have commenced on the first day of Fiscal 2010; it being
acknowledged that Executive has been an employee of the Company since April 24,
2006.
          (c) Car Allowance. During the Employment Period, the Company shall
provide the Executive with a monthly car allowance of $825.00.
     5. Benefit Plans. During the Employment Period, Executive will be entitled
to receive traditional employment benefits comparable to those benefits provided
to other senior executive officers of the Company (subject to any applicable
waiting periods, eligibility requirements, or other restrictions), which may
include insurance (medical, dental, life, disability, directors and officers,
etc.), retirement plans, and profit sharing plans. Notwithstanding the
foregoing, the Company may, at any time or from time to time, amend, modify,
suspend or terminate any benefit plan or program contemplated hereunder in this
Section 5 for any reason and without the Executive’s prior written consent;
provided that such

2



--------------------------------------------------------------------------------



 



amendment, modification, suspension or termination does not disproportionately
impact the Executive as compared to the other participants under such plan or
program.
     6. Business Expenses. The Company, in accordance with policies and
practices established by the Board from time to time, will pay or reimburse
Executive for all expenses (including travel and cell phone expenses) reasonably
incurred by Executive during the Employment Period in connection with the
performance of Executive’s duties under this Employment Agreement, provided that
Executive shall provide to the Company documentation or evidence of expenses for
which Executive seeks reimbursement in accordance with the policies and
procedures established by the Board or the Company from time to time.
     7. Vacation. Executive shall be entitled to vacation at the rate of four
(4) weeks per calendar year in accordance with the Company’s vacation policy
(pro rated for partial years); it being acknowledged that Executive’s vacation
for calendar year 2010 shall begin to accrue as of January 1, 2010. Executive
shall make good faith efforts to schedule vacations so as to least conflict with
the conduct of the Company’s business and will give the Company adequate advance
notice of Executive’s planned absences. Up to half of Executive’s unused
vacation time may be carried over to subsequent years; provided, however, that
in no event shall Executive be entitled to greater than six (6) weeks vacation
per year.
     8. Confidentiality, Inventions, Non-Competition and Non-Solicitation
Agreement. Prior to the date hereof, Executive has entered into a
confidentiality, inventions, non-competition and non-solicitation agreement, in
the form of Exhibit A attached hereto and made a part hereof (the
“Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement”).
     9. Termination.
          (a) Death. The Employment Period will terminate immediately upon the
death of Executive. If the Employment Period is terminated pursuant to this
Section 9(a), the Company shall have no further obligation to Executive (or the
Executive’s estate) except for salary and benefits accrued through the date of
termination (the “Accrued Benefits”).
          (b) Due Cause. The Company may terminate the Employment Period
immediately upon written notice to Executive for a material breach of this
Employment Agreement by Executive. The following events constitute the exclusive
list of events that will be deemed a material breach of this Employment
Agreement (each of which shall constitute “Due Cause”):

  (i)   Executive’s material breach of any of Executive’s obligations under
(a) the Confidentiality, Inventions, Non-Competition and Non-Solicitation
Agreement, (b) this Employment Agreement, (c) any Subscription Agreement
pursuant to which Executive is issued or acquires equity interests in CHATT,
(d) to the extent party thereto, the Amended and Restated Unitholders Agreement
of CHATT, dated as of June 28, 2004, as in effect from time to time, (e) to the
extent party thereto, the Limited Liability Company Agreement of CHATT, dated as
of June 28, 2004, by and among the parties thereto, as in effect from time to
time or (f) to the extent party thereto, the Registration Rights Agreement of
CHATT, dated

3



--------------------------------------------------------------------------------



 



      as of June 28, 2004, by and among the parties thereto, as in effect from
time to time; or   (ii)   Executive’s continued and deliberate neglect of,
willful misconduct in connection with the performance of, or refusal to perform
Executive’s duties in accordance with Section 3 of this Employment Agreement,
which, in the case of neglect or failure to perform, has not been cured within
thirty (30) days after Executive has been provided notice of the same; or    
(iii)   Executive’s engagement in any conduct which injures the integrity,
character, financial position or financial performance of the business or
reputation of the Company or which impugns Executive’s own integrity, character
or reputation so as to cause Executive to be unfit to act in the capacity of the
Senior Vice President — Operations of the Company; or     (iv)   the Board’s
good faith determination that Executive has committed an act or acts
constituting a felony, or other act involving dishonesty, disloyalty or fraud
against the Company.

     If the Employment Period is terminated pursuant to this Section 9(b), the
Company shall have no further obligation to Executive except for the Accrued
Benefits.
          (c) Permanent Disability. The Company may terminate the Employment
Period upon the Permanent Disability (as defined below) of the Executive. If the
Employment Period is terminated pursuant to this Section 9(c), then Executive
will be entitled to receive the Accrued Benefits, and such benefits, if any, as
may be provided Executive pursuant to the Company’s disability insurance policy.
Except as set forth in the immediately preceding sentence, if the Employment
Period is terminated pursuant to this Section 9(c), the Company shall have no
further obligation to Executive. For purposes of this Employment Agreement, the
term “Permanent Disability” shall mean that Executive is unable to perform, with
or without reasonable accommodation, by reason of physical or mental incapacity,
the essential functions of the Executive’s position for ninety (90) or more days
in any one hundred twenty (120) day period. The Board shall determine, according
to the facts then available, whether and when a Permanent Disability has
occurred. Such determination shall not be arbitrary or unreasonable.
          (d) Termination by the Company without Due Cause. The Company may
terminate the Employment Period without Due Cause upon thirty (30) days’ prior
written notice. If the Employment Period is terminated pursuant to this
Section 9(d), then Executive will be entitled to receive (i) the Accrued
Benefits and (ii) the Executive’s Base Salary plus benefits pursuant to the
Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”) (at the
same cost to the Executive as in effect immediately prior to such termination of
employment) for a period of twelve (12) months, payable at the Company’s regular
payroll intervals. Notwithstanding the above, Executive shall receive such
severance payment only if Executive is not in material breach of any of the
provisions of the Confidentiality, Inventions, Non-Competition and
Non-Solicitation Agreement. Except as set forth in this Section 9(d), if the
Employment Period is terminated pursuant to this Section 9(d), the Company shall
have no further obligation to Executive.

4



--------------------------------------------------------------------------------



 



          (e) Voluntary Resignation by Executive. Executive may terminate the
Employment Period at any time for any reason upon thirty (30) days’ prior
written notice. If the Employment Period is terminated pursuant to this
Section 9(e), the Company shall have no further obligation to Executive except
for the Accrued Benefits; provided, however, that if Executive is terminating
the Employment Period for Good Reason (as defined below), then Executive will
also be entitled to receive as severance pay the Executive’s Base Salary plus
benefits pursuant to COBRA (at the same cost to the Executive as in effect
immediately prior to such termination of employment) for a period of twelve
(12) months, payable at the Company’s regular payroll intervals. Notwithstanding
the above, Executive shall receive such amounts only if Executive is not in
material breach of any of the provisions of the Confidentiality, Inventions,
Non-Competition and Non-Solicitation Agreement. The following events will be
deemed “Good Reason” for which Executive may terminate the Employment Period and
receive the severance payments set forth in this Section 9(e):

  (i)   a material diminution of the Executive’s responsibilities after notice
to the Company and a thirty (30) day opportunity to cure; or     (ii)   any
material breach of this Employment Agreement on the part of the Company
(including, but not limited to, any decrease in the Base Salary without the
consent of the Executive or relocation of Executive’s place of employment to a
location that is greater than fifty (50) miles from the Harrisburg, Pennsylvania
metropolitan area), after notice to the Board, and a thirty (30) day opportunity
to cure; provided, however, that Executive is not in material breach of any of
the terms of this Employment Agreement.

          (f) General Release. The receipt of any severance payment as set forth
in this Sections 9 above shall be contingent upon Executive’s execution of a
general release of all claims against the Company and its Affiliates (as defined
below) within 30 days following Executive’s termination of employment that is
not revoked, substantially in the form attached hereto as Exhibit B. For
purposes of this Employment Agreement, the term “Affiliates” means all persons
or entities that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, the Company, all
companies or entities in which the Company owns an equity interest, and all
predecessors, successors and assigns of such affiliates.
          (g) Mitigation. Notwithstanding anything herein to the contrary, to
the extent Executive obtains employment at any time during the entire twelve
(12) months of any severance period, the Company’s severance obligations under
this Employment Agreement, including, without limitation, the continuation of
Executive’s benefits hereunder, shall be reduced by the amount of any
compensation or benefits received (or accrued) by the Executive, including
without limitation any equity or other incentive compensation and any bonus,
under such new employment arrangement. Executive agrees that if Executive
accepts other employment at any time during the entire twelve (12) months of the
severance period, Executive shall notify the Company in writing within two (2)
business days of such acceptance. Executive acknowledges that the Executive’s
failure to abide by this provision shall entitle the Company to recoup all
severance pay previously paid to Executive pursuant to this Employment
Agreement.
          (h) Survival. Termination of the Employment Period in accordance with
this Section 9, or expiration of the Employment Period, will not affect the
provisions of this

5



--------------------------------------------------------------------------------



 



Employment Agreement that survive such termination, including without
limitation, the provisions in the Confidentiality, Inventions, Non-Competition
and Non-Solicitation Agreement and will not limit either party’s ability to
pursue remedies at law or equity.
     10. Attorney’s Fees. If either party prevails in a legal action to enforce
or protect its rights under this Employment Agreement, then that party shall be
entitled to recover reasonable attorneys’ fees, costs, and expenses, in addition
to all other relief, including but not limited to damages and injunctive relief.
     11. Executive Assistance. Both during the Employment Period and for two
(2) years after the end of the Employment Period, Executive shall, upon
reasonable notice, furnish the Company with such information as may be in
Executive’s possession or control, and cooperate with the Company, as the
Company may reasonably request (with due consideration to Executive’s business
activities and obligations after the Employment Period), in connection with any
litigation, claim, or other dispute in which the Company or any of its
Affiliates is or may become a party. The Company shall reimburse Executive for
all reasonable out-of-pocket expenses incurred by Executive in fulfilling
Executive’s obligations under this Section 11. In addition, to the extent that
the Executive provides such assistance at any time after six months from the
date that Executive’s employment with the Company has terminated, and Executive
is required to be absent from employment for one or more days in order to
provide such assistance, the Company shall pay the Executive for each such day
an amount equal to the daily rate of the Executive’s Base Salary as in effect as
of the date of termination.
     12. Effect of Prior Agreements. This Employment Agreement and the
Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement,
contain the entire understanding among the Company, CHATT and Executive relating
to the subject matter hereof and supersede any prior agreements, arrangements,
and understandings between Executive, CHATT, ATT Holding Co., and the Company
relating to the subject matter hereof.
     13. Modification and Waiver. This Employment Agreement may not be modified
or amended, nor may any provisions of this Employment Agreement be waived,
except by an instrument in writing signed by the parties. No written waiver will
be deemed to be a continuing waiver unless specifically stated therein, and each
such waiver will operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.
     14. Severability. If, for any reason, any provision of this Employment
Agreement is held invalid, such invalidity will not affect any other provision
of this Employment Agreement, and each provision will to the full extent
consistent with law continue in full force and effect. If any provision of this
Employment Agreement is held invalid in part, such invalidity will in no way
affect the rest of such provision, and the rest of such provision, together with
all other provisions of this Employment Agreement, will, to the full extent
consistent with law, continue in full force and effect.
     15. Notices. Any notice, consent, waiver and other communications required
or permitted pursuant to the provisions of this Employment Agreement must be in
writing and will be deemed to have been properly given (a) when delivered by
hand; (b) when sent by telecopier (with acknowledgment of complete
transmission), provided that a copy is mailed by U.S. certified mail, return
receipt requested; (c) three (3) days after sent by certified mail, return

6



--------------------------------------------------------------------------------



 



receipt requested; or (d) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case to the appropriate addresses and
telecopier numbers set forth below:
If to the Company:
Castle Harlan, Inc.
150 East 58th Street
New York, New York 10155
Attn:      Justin Wender
Fax:      (212) 207-8042
and
Ames True Temper, Inc.
465 Railroad Avenue
Camp Hill, Pennsylvania 17011
Attn: President and Chief Executive Officer
Fax: (717) 730-2552
With a copy to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn.:     Robert Goldstein, Esq.
Fax:      (212) 593-5955
If to Executive:
To the address set forth in the personnel records of the Company.
     Each party will be entitled to specify a different address for the receipt
of subsequent notices by giving written notice thereof to the other party in
accordance with this Section 15.
     16. Third Party Beneficiaries. Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any person or entity,
other than the parties to this Employment Agreement and their respective
permitted successors and assigns, any rights or remedies under or by reason of
this Employment Agreement.
     17. Headings. The headings and other captions in this Employment Agreement
are included solely for convenience of reference and will not control the
meaning and interpretation of any provision of this Employment Agreement.
     18. Governing Law; Arbitration. This Employment Agreement has been executed
in the State of Pennsylvania, and its validity, interpretation, performance, and
enforcement will be governed by the laws of such state, except with respect to
conflicts of laws principles. Except

7



--------------------------------------------------------------------------------



 



for disputes arising out of an alleged violation of the covenants set forth in
the Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement,
any controversy or claim arising out of or relating to any provision of this
Employment Agreement or any other document or agreement referred to herein shall
be resolved by arbitration. The arbitration process shall be instigated by
either party giving written notice to the other of the desire for arbitration
and the factual allegations underlying the basis for the dispute. The
arbitration shall be conducted by such alternative dispute resolution service as
is agreed to by the parties, or, failing such agreement within thirty (30) days
after such dispute arises, by arbitrators selected as described below in
accordance with the rules and procedures established by the American Arbitration
Association. Only a person who is a practicing lawyer admitted to a state bar
may serve as an arbitrator. Each party shall select one arbitrator, and those
arbitrators shall choose a third arbitrator; these arbitrators shall constitute
the panel. The American Arbitration Association rules for employment arbitration
shall control any discovery conducted in connection with the arbitration. The
expenses of arbitration (other than attorneys’ fees) shall be shared as
determined by arbitration. Each side to the claim or controversy shall pay their
own attorneys’ fees. Any result reached by the panel shall be binding on all
parties to the arbitration, and no appeal may be taken. It is agreed that any
party to any award rendered in such arbitration proceeding may seek a judgment
upon the award and that judgment may be entered thereon by any court having
jurisdiction. The arbitration shall be conducted in the State of Pennsylvania.
     19. Non-Assignabilitv/Binding Effect. This Employment Agreement shall not
be assignable by either party without the prior written consent of the other
party. This Employment Agreement will be binding upon and inure to the benefit
of Executive, the Company, and their respective successors and permitted
assigns.
     20. No Strict Construction. The language used in this Employment Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any person.
     21. Conformance with Code Section 409A. The parties hereto agree to
negotiate in good faith should any amendment to this Employment Agreement be
required in order to comply with Section 409A of the Internal Revenue Code
(“Section 409A”). If any expense reimbursement or recovery of any attorney’s
fees, cost and expenses by Executive under this Agreement is determined to be
“deferred compensation” within the meaning of Section 409A, including, without
limitation any reimbursement or recovery under Section 6 and 10, then the
reimbursement or recovery shall be made to Executive as soon as practicable
after submission of the reimbursement or recovery request, but no later than
December 31 of the year following the year during which such expense was
incurred.
[Remainder of Page Intentionally Blank; Signature Page to Follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
executed by its duly authorized officer and Executive has signed this Employment
Agreement, as of May 11, 2010.

                  AMES TRUE TEMPER, INC.    
 
           
 
  By:
Its:   /s/ Duane R. Greenly
 
President and Chief Executive Officer    
 
                EXECUTIVE    
 
                /s/ Daniel Yurovich                   Daniel Yurovich    

9



--------------------------------------------------------------------------------



 



EXHIBIT A
CONFIDENTIALITY, INVENTIONS,
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
          This Confidentiality, Inventions, Non-Competition and Non-Solicitation
Agreement (the “Agreement”) is entered into this ___day of                     
by and between CHATT Holdings LLC, its successors or assigns (the “Company”) and
Daniel Yurovich (the “Executive”). This Agreement sets forth the entire
agreement between the parties hereto concerning the subject matter hereof and
supersedes all prior agreements and understandings concerning the subject matter
hereof. In consideration of employment by the Company and/or its Affiliates (as
defined in Section 2(b) below) of Executive, which Executive acknowledges to be
good and valuable consideration for the Executive’s obligations hereunder, the
Company and Executive agree as follows:

1.   The Business.

      Executive acknowledges that the Company and its Affiliates are engaged in
the business of (i) manufacturing, marketing and distributing long-handled
tools, wheelbarrows, hose reels, striking tools, pruning implements, pots and
planters, snow tools, lawn carts, repair handles, garden hoses, and decorative
accessories for the lawn and garden, and (ii) conducting such other activities
as are undertaken (or are proposed or contemplated to be undertaken) from time
to time by the Company and each of its Affiliates as a result of future
acquisitions or otherwise (collectively, the “Business”).

2.   Confidential Information.

  (a)   Executive acknowledges that the Confidential Information (as defined
below) constitutes a protectible business interest of the Company and its
Affiliates, and covenants and agrees that at all times during the period of
Executive’s employment, and at all times after termination of such employment,
Executive will not, directly or indirectly, disclose, furnish, make available or
utilize any Confidential Information other than in the course of performing
duties as an employee of the Company and/or its Affiliates. Executive will abide
by Company policies and rules as may be established from time to time by it for
the protection of its Confidential Information. Executive agrees that in the
course of employment with the Company, Executive will not bring to the Company’s
offices or use, disclose to the Company, or induce the Company to use, any
confidential information or documents belonging to others. Executive’s
obligations under this Section 2(a) with respect to Confidential Information
will survive termination of Executive’s employment with the Company, and will
terminate only at such time (if any) as the Confidential Information in question
becomes generally known to the public other than through a breach of Executive’s
obligations under this Agreement.

 



--------------------------------------------------------------------------------



 



  (b)   As used in this Agreement, the term “Confidential Information” means any
and all confidential, proprietary or trade secret information, whether
disclosed, directly or indirectly, verbally, in writing or by any other means in
tangible or intangible form, including that which is conceived or developed by
Executive, applicable to or in any way related to: (i) the present or future
business of the Company or any of its Affiliates (as defined below); (ii) the
research and development of the Company or any of its Affiliates; or (iii) the
business of any client, vendor, supplier or distributor of the Company or any of
its Affiliates. Such Confidential Information includes the following property or
information of the Company and its Affiliates, by way of example and without
limitation, trade secrets, processes, formulas, data, program documentation,
customer lists, designs, drawings, algorithms, source code, object code,
know-how, improvements, inventions, licenses, techniques, all plans or
strategies for marketing, development and pricing, business plans, financial
statements, profit margins and all information concerning existing or potential
clients, suppliers or vendors. Confidential Information also means all similar
information disclosed to the Company or any Affiliate by third parties which is
subject to confidentiality obligations. The term “Affiliates” means (i) all
persons or entities controlling, controlled by or under common control with the
Company, (ii) all companies or entities in which the Company owns an equity
interest and (iii) all predecessors, successors and assigns of the those
Affiliates identified in (i) and (ii).

3.   Return of Materials.

      Upon termination of employment with the Company, and regardless of the
reason for such termination, Executive will leave with, or promptly return to,
the Company all documents, records, notebooks, magnetic tapes, disks or other
materials, including all copies, in Executive’s possession or control which
contain Confidential Information or any other information concerning the
Company, any of its Affiliates or any of their respective products, services or
clients, whether prepared by the Executive or others. Notwithstanding the
foregoing, Executive shall be entitled to retain the Executive’s personal
effects provided any Confidential Information is removed therefrom.

4.   Inventions as Sole Property of the Company.

  (a)   Executive covenants and agrees that all Inventions (as defined below)
shall be the sole and exclusive property of the Company.     (b)   As used in
this Agreement, the term “Inventions” means any and all inventions,
developments, discoveries, improvements, works of authorship, concepts or ideas,
or expressions thereof, whether or not subject to patents, copyright, trademark,
trade secret protection or other intellectual property right protection (in the
United States or elsewhere), and whether or not reduced to practice, conceived
or developed by Executive while employed with the Company and/or any Affiliate
of the Company or within one (1) year following termination of such employment
which relate to or result from the actual or anticipated business, work,
research or

A-2



--------------------------------------------------------------------------------



 



      investigation of the Company or any of its Affiliates or which are
suggested by or result from any task assigned to or performed by Executive for
the Company or any of its Affiliates.     (c)   Executive acknowledges that all
original works of authorship which are made by the Executive (solely or jointly)
are works made for hire under the United States Copyright Act (17 U.S.C., et
seq.).     (d)   Executive agrees to promptly disclose to the Company all
Inventions, all original works of authorship and all work product relating
thereto. This disclosure will include complete and accurate copies of all source
code, object code or machine-readable copies, documentation, work notes,
flow-charts, diagrams, test data, reports, samples and other tangible evidence
or results (collectively, “Tangible Embodiments”) of such Inventions, works of
authorship and work product. All Tangible Embodiments of any Invention, work of
authorship or work product related thereto will be deemed to have been assigned
to the Company as a result of the act of expressing any Invention or work of
authorship therein.     (e)   Executive hereby assigns to the Company (together
with the right to prosecute or sue for infringements or other violations of the
same) the entire worldwide right, title and interest to any such Inventions or
works made for hire, and Executive agrees to perform, during and after
employment, all acts deemed necessary or desirable by the Company to permit and
assist it, at the Company’s expense, in registering, recording, obtaining,
maintaining, defending, enforcing and assigning Inventions or works made for
hire in any and all countries. Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agents and attorneys-in-fact to act for and on Executive’s behalf and instead of
Executive, to execute and file any documents and to do all other lawfully
permitted acts to further the above purposes with the same legal force and
effect as if executed by Executive; this designation and appointment constitutes
an irrevocable power of attorney and is coupled with an interest.     (f)  
Without limiting the generality of any other provision of this Section 4,
Executive hereby authorizes the Company and each of its Affiliates (and their
respective successors) to make any desired changes to any part of any Invention,
to combine it with other materials in any manner desired, and to withhold
Executive’s identity in connection with any distribution or use thereof alone or
in combination with other materials.     (g)   This Agreement does not apply to
any invention for which no equipment, supplies, facility or trade secret
information of the Company or any Affiliate was used and which was developed
entirely on Executive’s own time, unless (1) the invention relates (a) to the
business of the Company or any Affiliate or (b) to the Company’s or any
Affiliate’s actual demonstrably anticipated research or development; or (2) the
invention results from any work performed by Executive for the Company or any
Affiliate.

A-3



--------------------------------------------------------------------------------



 



  (h)   The obligations of Executive set forth in this Section 4 (including, but
not limited to, the assignment obligations) will continue beyond the termination
of Executive’s employment with respect to Inventions conceived or made by
Executive alone or in concert with others during Executive’s employment with the
Company and during the one (1) year thereafter, whether pursuant to this
Agreement or otherwise. These obligations will be binding upon Executive and
Executive’s executors, administrators and other representatives.

5.   List of Prior Inventions.

      All Inventions which Executive has made prior to employment by the Company
or any Affiliate (including without limitation Ames True Temper, Inc.) are
excluded from the scope of this Agreement. As a matter of record, Executive has
set forth on Annex I hereto a complete list of those Inventions which might
relate to the Company’s Business and which have been made by Executive prior to
employment with the Company. Executive represents that such list is complete. If
no list is attached, Executive represents that there are no prior Inventions.

6.   Non-Competition.

  (a)   Executive acknowledges that: (i) the Company and its Affiliates are and
will be engaged in the Business during the term of the Executive’s employment
and thereafter; (ii) the Company and its Affiliates are and will be actively
engaged in the Business throughout the world; (iii) Executive is one of a
limited number of persons who will be developing the Business; (iv) Executive
has and will continue to occupy a position of trust and confidence with the
Company after the date hereof and during the term of the Executive’s employment
Executive will become familiar with the Company’s (and its Affiliates’) trade
secrets and with other proprietary and confidential information concerning the
Company (and its Affiliates) and the Business; (v) the agreements and covenants
contained in this Agreement are essential to protect the Company, its Affiliates
and the goodwill of the Business; (vi) Executive’s employment with the Company
and/or its Affiliates has special, unique and extraordinary value to the Company
and its Affiliates and the Company would be irreparably damaged if Executive
were to provide services to any person or entity in violation of the provisions
of this Section 6; and (vii) Executive has means to support Executive and
Executive’s dependents other than by engaging in the Business, and the
provisions of this Section 6 will not impair such ability.     (b)   Executive
will not, during the Restricted Period (as defined below), anywhere in the world
(the “Restricted Territory”), directly or indirectly (whether as an owner,
partner, shareholder, agent, officer, director, employee, independent
contractor, consultant, or otherwise) own, operate, manage, control, invest in,
perform services for, or engage or participate in any manner in, or render
services to (alone or in association with any person or entity) or otherwise
assist any person or entity that engages in, or owns, invests in, operates,
manages or controls any venture or enterprise that engages in, the Business. The
term “Restricted Period” means the

A-4



--------------------------------------------------------------------------------



 



      period of time from the date hereof until two (2) years after the
termination for any reason of Executive’s employment relationship with the
Company and/or any Affiliate or any successor thereto (including any termination
based on non-renewal of any employment agreement or arrangement). The Restricted
Period shall be extended for a period equal to any time period that Executive is
in violation of this Section 6. Nothing contained in this Section 6 shall be
construed to prevent Executive from investing in the stock of any competing
corporation listed on a national securities exchange or traded in the
over-the-counter market, but only if Executive is not involved in the business
of said corporation and if Executive and Executive’s associates (as such term is
defined in Regulation 14(A) promulgated under the Securities Exchange Act of
1934, as in effect on the date hereof), collectively, do not own more than an
aggregate of one percent (1%) of the stock of such corporation.     (c)  
Scope/Severability. The parties acknowledge that the business of the Company and
its Affiliates is and will be national and international in scope and thus the
covenants in this Section 6 would be ineffective if the covenants were to be
limited to a particular geographic area. If any court of competent jurisdiction
at any time deems the Restricted Period unreasonably lengthy, or the Restricted
Territory unreasonably extensive, or any of the covenants set forth in this
Section 6 not fully enforceable, the other provisions of this Section 6, and
this Agreement in general, will nevertheless stand and, to the full extent
consistent with law, continue in full force and effect, and it is the intention
and desire of the parties that the court treat any provisions of this Agreement
which are not fully enforceable as having been modified to the extent deemed
necessary by the court to render them reasonable and enforceable and that the
court enforce them to such extent (for example, that the Restricted Period be
deemed to be the longest period permissible by law, but not in excess of the
length provided for in Section 6(b), and the Restricted Territory be deemed to
comprise the largest territory permissible by law under the circumstances but
not in excess of the territory provided for in Section 6(b)).

A-5



--------------------------------------------------------------------------------



 



7.   Non-Solicitation.

  (a)   Executive will not, during the Restricted Period, directly or indirectly
(whether as an owner, partner, shareholder, agent, officer, director, employee,
independent contractor, consultant, or otherwise) with or through any individual
or entity:

     i. employ, engage or explicitly solicit for employment any individual who
is, or was at any time during the twelve-month period immediately prior to the
termination of Executive’s employment with the Company and/or any Affiliate for
any reason, an employee of the Company or any of its Affiliates or otherwise
seek to adversely influence or alter such individual’s relationship with the
Company or any of its Affiliates; or
     ii. solicit or encourage any individual or entity that is, or was during
the twelve-month period immediately prior to the termination of Executive’s
employment with the Company or any Affiliate for any reason, a customer,
supplier or vendor of the Company or any Affiliate to terminate or otherwise
alter his, her or its relationship with the Company or any Affiliate.

  (b)   The Restricted Period shall be extended for a period equal to any time
period that Executive is in violation of this Section 7.

8.   Equitable Remedies.

      Executive acknowledges and agrees that the agreements and covenants set
forth in this Agreement are reasonable and necessary for the protection of the
Company’s and its Affiliates’ business interests, that irreparable injury will
result to the Company and its Affiliates if Executive breaches any of the terms
of said covenants, and that in the event of Executive’s actual or threatened
breach of any such covenants, the Company and its Affiliates will have no
adequate remedy at law. Executive accordingly agrees that, in the event of any
actual or threatened breach by Executive of any of said covenants, the Company
and its Affiliates will be entitled to immediate injunctive and other equitable
relief, without posting bond or other security and without the necessity of
showing actual monetary damages. Nothing in this Section 8 will be construed as
prohibiting the Company or any Affiliate from pursuing any other remedies
available to them for such breach or threatened breach, including the recovery
of any damages that they are able to prove.

9.   Breach.

  (a)   Executive’s breach of any of the Executive’s obligations under this
Agreement will be deemed a material breach of any employment agreement or
arrangement Executive has with the Company or any of its Affiliates and will
constitute cause or due cause or the like for termination by the Company and/or
its Affiliates, as appropriate.

A-6



--------------------------------------------------------------------------------



 



  (b)   In the event that the Company and/or its Affiliates, as appropriate,
terminates Executive without cause or due cause or the like or Executive
voluntarily resigns, Executive will receive severance payments, to the extent
entitled under any employment agreement or arrangement, only if Executive is not
in breach of any of the provisions in this Agreement.

10.   No Right to Employment.

      No provision of this Agreement shall give Executive any right to continue
in the employ of the Company or any of its Affiliates, create any inference as
to the length of employment of Executive, affect the right of the Company or its
Affiliates to terminate the employment of Executive, with or without cause, or
give Executive any right to participate in any welfare or benefit plan or other
program of the Company or any of its Affiliates.

11.   Modification and Waiver.

      This Agreement may not be modified or amended or terminated except by an
instrument in writing signed by the parties. No term or condition of this
Agreement will be deemed to have been waived, except by written instrument of
the party charged with such waiver. No such written waiver will be deemed to be
a continuing waiver unless specifically stated therein, and each such waiver
will operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

12.   Severability.

      Executive acknowledges that the agreements and covenants contained in this
Agreement are essential to protect the Company and its Affiliates and their
goodwill. Each of the covenants in this Agreement will be construed as
independent of any other covenants or other provisions of this Agreement. It is
the intention and desire of the parties that the court treat any provisions of
this Agreement which are not fully enforceable as having been modified to the
extent deemed necessary by the court to render them reasonable and enforceable
and that the court enforce them to such extent.

13.   Notices.

      Any notice, consent, waiver and other communications required or permitted
pursuant to the provisions of this Agreement must be in writing and will be
deemed to have been properly given (a) when delivered by hand; (b) when sent by
telecopier (with acknowledgment of complete transmission), provided that a copy
is mailed by U.S. certified mail, return receipt requested; (c) three (3) days
after sent by certified mail, return receipt requested; or (d) one (1) day after
deposit with a nationally recognized overnight delivery service, in each case to
the appropriate addresses and telecopier numbers set forth below:

A-7



--------------------------------------------------------------------------------



 



    If to the Company:

CHATT Holdings LLC
c/o Castle Harlan, Inc.
150 East 58th Street
New York, New York 10155
Attn:     Justin Wender
Fax:      (212) 207-8042
and
Ames True Temper, Inc.
465 Railroad Avenue
Camp Hill, Pennsylvania 17011
Attn: President and Chief Executive Officer
Fax: (717) 730-2552

    With a copy to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn.:     Robert Goldstein, Esq.
Fax:       (212) 593-5955

    If to Executive:

      Each party will be entitled to specify a different address for the receipt
of subsequent notices by giving written notice thereof to the other party in
accordance with this Section 13.

14.   Headings.

      The headings and other captions in this Agreement are included solely for
convenience of reference and will not control the meaning and interpretation of
any provision of this Agreement.

15.   Governing Law.

      This Agreement has been executed in the State of Pennsylvania, and its
validity, interpretation, performance, and enforcement will be governed by the
laws of such state, except with respect to conflicts of laws principles.

16.   Binding Effect.

      This Agreement will be binding, upon and inure to the benefit of
Executive, the Company, and their respective successors and permitted assigns;
provided, however, that Executive may not assign this Agreement or any part
hereof.

A-8



--------------------------------------------------------------------------------



 



17.   Survival.

      The provisions in this Agreement shall survive the termination of
Executive’s employment with the Company.

18.   Compliance.

      In order to monitor compliance with the terms of this Agreement, Executive
agrees to give written notice, including a pertinent description, to the Company
of each position of employment, ownership of more than one percent (1%) of the
stock of any corporation, participation with another entity or organization
(except for religious institutions or charitable organizations not related to
the Business) which Executive obtains during the Restricted Period.

19.   No Strict Construction.

      The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction will be applied against any person.

A-9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and Executive has signed this Agreement,
as of the date written below.

     
 
  EXECUTIVE:
 
   
 
   
 
   
 
   
 
   
 
  CHATT HOLDINGS LLC
 
   
 
   
 
   

A-10



--------------------------------------------------------------------------------



 



EXHIBIT B
SEPARATION AGREEMENT AND GENERAL RELEASE
          AMES TRUE TEMPER, INC. (“Company”), and Daniel Yurovich (“Executive”),
agree that this Separation Agreement and General Release (“Agreement”) sets
forth their complete agreement and understanding regarding the termination of
Executive’s employment with Company.
          1. Separation Date. Executive’s employment with Company will terminate
effective                      (the “Separation Date”). Executive agrees to
return all Company property to Company no later than the Separation Date. Except
as specifically provided below, Executive shall not be entitled to receive any
benefits of employment following the Separation Date.
          2. Consideration of Company. In consideration for the releases and
covenants by Executive in this Agreement, Company will provide Executive with
the following: insert consideration as set forth in Employment Agreement
          3. Executive Release of Rights. Executive (defined for the purpose of
this Paragraph 3 as Executive and Executive’s agents, representatives,
attorneys, assigns, heirs, executors, and administrators) irrevocably, fully,
and unconditionally releases the Released Parties (defined as the Company, ATT
Holding Co., CHATT Holdings, Inc., CHATT Holdings LLC, Castle Harlan Partners
IV, L.P., and each of their affiliated companies, parents, subsidiaries,
predecessors, successors, assigns, divisions, related entities and any of their
past or present employees, officers, agents, insurers, attorneys,
administrators, officials, directors, shareholders, employee benefit plans, and
the sponsors, fiduciaries, or administrators of the Company’s employee benefit
plans) from any and all liability, claims, demands, actions, causes of action,
suits, grievances, debts, sums of money, agreements, promises, damages, back and
front pay, costs, expenses, attorneys’ fees, and remedies of any type, arising
or that may have arisen out of or in connection with Executive’s employment with
or termination of employment from the Company, from the beginning of time to the
date hereof, including but not limited to claims, actions or liability under:
(1) Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000 et seq., the
Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination
in Employment Act, the Americans with Disabilities Act of 1990, 42 U.S.C. §12101
et seq., the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq., the Workers’ Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act of
1974, 29 U.S.C. §1001 et seq., Pennsylvania Human Relations Act Pa., Stat. Ann.
tit.43, §§ 951 et seq., all as amended; (2) any other federal, state or local
statute, ordinance, or regulation regarding employment, termination of
employment, or discrimination in employment, and (3) the common law relating to
employment contracts, wrongful discharge, defamation, or any other matter.
          4. Waiver of Reinstatement. Executive waives any reinstatement or
future employment with Company and agrees never to apply for employment or
otherwise seek to be hired, rehired, employed, re-employed, or reinstated by
Company or any of its affiliated companies or corporations.
          5. No Disparagement or Encouragement of Claims. Executive agrees not
to make any oral or written statement that disparages or places any Released
Party in a false or negative

B-1



--------------------------------------------------------------------------------



 



light. Executive further agrees not to encourage or assist any person who files
a lawsuit, charge, claim or complaint against the Released Parties unless
Executive is required to render such assistance pursuant to a lawful subpoena or
other legal obligation. The Board of Directors (and each of its individual
members) and the Chief Executive Officer of the Company agree not to make
(outside the Company; or within the Company, except as may be reasonably
necessary to conduct the business of the Company) any oral or written statement
that disparages or places Executive in a false or negative light; and these
individuals further agree not to encourage or assist any person who files a
lawsuit, charge, claim or complaint against Executive unless such individuals
are required to render such assistance pursuant to a lawful subpoena or other
legal obligation.
          6. Cooperation of Executive. Executive agrees to cooperate with
Company in any reasonable manner as Company may request, including but not
limited to furnishing information to and otherwise consulting with the Company;
and assisting Company in any litigation or potential litigation or other legal
matters, including but not limited to meeting with and fully answering the
questions of Company or its representatives or agents, and testifying and
preparing to testify at any deposition or trial. Company agrees to compensate
Executive for any reasonable out of pocket expenses incurred as a result of such
cooperation.
          7. Non-admission/Inadmissibility. This Agreement does not constitute
an admission by Company that any action it took with respect to Executive was
wrongful, unlawful or in violation of any local, state, or federal act, statute,
or constitution, or susceptible of inflicting any damages or injury on
Executive, and Company specifically denies any such wrongdoing or violation.
This Agreement is entered into solely to resolve fully all matters related to or
arising out of Executive’s employment with and termination from Company, and its
execution, and implementation may not be used as evidence, and shall not be
admissible in a subsequent proceeding of any kind, except one alleging a breach
of this Agreement.
          8. Severability. The provisions of this Agreement shall be severable
and the invalidity of any provision shall not affect the validity of the other
provisions.
          9. Governing Law. This Agreement shall be governed by and construed in
accordance with laws and judicial decisions of the State of Pennsylvania,
without regard to its principles of conflicts of laws.
          10. Scope of Agreement. Executive understands that he remains bound to
those provisions in the Executive’s Employment Agreement, signed on
                     ___, 2010, which survive the termination of the Executive’s
employment, including but not limited to, those provisions in Paragraphs 9-11,
14, 19 and 20 of such Employment Agreement. Except as specifically set forth in
such provisions, this Agreement contains the entire agreement and understanding
between Executive and Company concerning the matters described herein, and
supersedes all prior agreements, discussions, negotiations, understandings and
proposals of the parties. The terms of this Agreement cannot be changed except
in a subsequent document signed by both parties.
          11. Revocation Period. Executive has the right to revoke this
Agreement for up to seven days after he signs it. In order to revoke this
Agreement, Executive must sign and send a written notice of the decision to do
so, addressed to [name] at [insert title, and address], and that written notice
must be received by Company no later than the eighth day after Executive

B-2



--------------------------------------------------------------------------------



 



signed this Agreement. If Executive revokes this Agreement, Executive will not
be entitled to any of the consideration from Company described in paragraph 2
above.
          12. Voluntary Execution of Agreement. Executive acknowledges that:

  a.   Executive has carefully read this Agreement and fully understands its
meaning;     b.   Executive had the opportunity to take up to 21 days after
receiving this Agreement to decide whether to sign it;     c.   Executive
understands that the Company is hereby advising him, in writing, to consult with
an attorney before signing it;     d.   Executive is signing this Agreement,
knowingly, voluntarily, and without any coercion or duress; and     e.  
everything Executive is receiving for signing this Agreement is described in the
Agreement itself, and no other promises or representations have been made to
cause Executive to sign it.

          13. Nondisclosure. Executive shall not disclose the contents or
substance of this Agreement to any third parties, other than the Executive’s
attorneys, accountants, or as required by law and shall instruct each of the
foregoing not to disclose the same.

                                  COMPANY    
 
                   
 
          By:                           Executive Signature                
 
                   
 
          Title:        
 
                   
 
                   
Dated:
          Dated:        
 
                   

B-3